Opinion

PER CURIAM.
The plaintiff, AFSCME, Council 4, Locals 387, 391 and 1565, AFL-CIO (union), appealed to the trial court from a decision of the state labor relations board (board). The trial court affirmed the board’s decision and the union appealed to this court. The dispositive issue is whether an earlier decision of the board bars the present proceeding under the doctrine of res judicata.
*784Our examination of the record and briefs and our consideration of the arguments of the parties persuades us that the judgment of the trial court should be affirmed. In a thoughtful and comprehensive memorandum of decision, the trial court analyzed the law in a manner consistent with our statutes and case precedents. Because that memorandum addresses the dispositive argument raised in this appeal, we adopt the trial court’s well reasoned decision; AFSCME, Council 4, Locals 387, 391 & 1565, AFL-CIO v. Dept. of Correction, 45 Conn. Sup. 292, 714 A.2d 75 (1997); as a statement of the applicable law on this issue. It would serve no useful purpose for us to repeat the discussion contained therein. See In re Karrlo K., 40 Conn. App. 73, 75, 668 A.2d 1353 (1996); Federal Home Loan Mortgage Corp. v. Bardinelli, 39 Conn. App. 786, 788, 667 A.2d 806 (1995).
The judgment is affirmed.